788 N.W.2d 416 (2010)
Franklin ALLEY and Janet Alley, Plaintiffs-Appellees,
v.
Frank SECK, D.O., and Cedar Avenue Family Practice, Defendants-Appellants.
Docket No. 137412. COA No. 283634.
Supreme Court of Michigan.
September 27, 2010.

Order
By order of May 7, 2009, the application for leave to appeal the August 22, 2008 order of the Court of Appeals was held in abeyance pending the decision in Holman v. Rasak (Docket No. 137993). On order of the Court, the case having been decided on July 13, 2010, 486 Mich. 429, 785 N.W.2d 98 (2010), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted in light of Holman, supra.
HATHAWAY, J., would grant leave to appeal.